POWELL, P. J.
The final opinion of the majority of the Court of Civil Appeals in this case is reported in 282 S. W. 339. The dissenting opinion by Chief Justice Jones of that court is reported in the same volume, page 346. The latter opinion correctly states the law governing this case and does so in so clear and able a- manner that we see no necessity for writing anything further ourselves. We merely refer to his opinion as an expres*168sion of our views and the reasons which impel us to recommend the judgment hereafter outlined.
As shown by Chief Justice Jones, this case has heretofore been before our court. We answered certified questions, and our opinion, written by Judge Stay ton, was adopted by the Supreme Court. See 114 Tex. 825, 268 S. W. 452. As we there held, this attack on the judgment of the board of appraisers of this levee district is essentially a collateral one. That being true, it is equally clear to us that the judgment is not subject to an attack of that character. Chief Justice Jones states the reason for this conclusion.
We recommend, in line with the dissenting opinion by Chief Justice Jones, that the judgment of the Court of Civil Appeals be reversed and that of the district court affirmed.
CURETON, C. J. Judgment of the Court of Civil Appeals reversed, and that of the district court affirmed.